DETAILED ACTION
Claims 4-6, 9 and 10 are canceled.  Claims 1-3, 8, and 11-19 are currently amended.  A complete action on the merits of pending claims 1-3, 7, 8, and 11-20 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
Acknowledgment is made to Applicant’s amendments filed 1/14/22.
Claim Rejections - 35 USC § 102
Claims 1-3, 7-8, 13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stulen US 20170000516.
Regarding claim 1, Stulen teaches a method for controlling ablation energy delivery (perform cutting/coagulation and adapt and customize technique [0002]) comprising: receiving an aggressive setting entered via a user interface (by way of input device 312, user sets or programs current, voltage, frequency, and/or time period [0128]), the aggressiveness setting configured to impact at least one of a step magnitude (user-set any of current, voltage, frequency [0128]), a step time (time intervals or periods [0126]), or a number of steps of an energy delivery profile (generate a function of a stepwise waveform [0126)); generating an energy delivery profile based on the aggressiveness setting (generate a function [0126]), the energy delivery profile defining an energy delivery amount adjustment to be made based at least in part on an elapsing amount of time relative to an initiation of energy delivery (function is stepwise waveform of drive signals comprising current, voltage, and/or frequency for various time intervals [0126]), wherein generating the energy delivery profile based on the setting includes: defining, based on the aggressiveness setting a number of steps of the energy delivery profile at which energy delivery is adjusted (generate a function of a stepwise waveform [0126]; therefore function can include any number of steps and the system feedback begins at the initiation of power [0112]); a step time for each step of the defined number of steps corresponding to a duration of time each step of the defined number of steps (user can set or program time interval [0128]); and a step magnitude corresponding to an energy delivery amount (user sets current, voltage, or frequency [0128]) for each step of the defined number of steps (forming stepwise waveform [0126]); and delivering energy to tissue according to the energy delivery profile to generate an ablatio zone (generator 300 produces drive signal produced by processor 308 [0123], which produces stepwise waveform of current, voltage, and/or frequency over various time intervals [0126]), wherein an amount of energy being delivered is adjusted at each step of the defined number of steps based on (implicit with a stepwise function) the step time, the step magnitude, and the elapsed amount of time relative to the initiation of energy delivery to control generation of the ablation zone (this is what a stepwise function does [0126] and [0128] and the magnitude of signal can be manipulated by the steps [0246]).
Regarding claims 2-3 and 8, Stulen teaches as it is understood that the aggressiveness, ablation zone size, tissue type, and ablation speed settings are understood to affect the generation of the energy delivery profile, including current, voltage, frequency, and time intervals, as disclosed by Stulen. This is supported by [0034] of Applicant’s specification, “controls the generation of an energy delivery profile... based on the value(s) of the available setting(s)”. Therefore, settings to control current, voltage, and/or frequency can be given any name while retaining the function of affecting the generation of the energy profile. 
Regarding claim 7, Stulen teaches wherein the step magnitude has an inversely proportional relationship with the aggressiveness setting (steps can be increased or decreased adaptively based on measured characteristics [0127], which includes magnitudes contrary to the input setting).  It is noted that step magnitude being inversely proportional to aggressiveness setting is taught away from in the Applicant’s specification such as [0034] “the generator 115 might be configured to shorten the step time of the steps and/or increase the energy delivery magnitudes of the steps for a more aggressive setting,” as well as other examples. However, the Examiner understands the claim to intend to relate to step adjustment magnitude, rather than step magnitude. Regardless, the claim has been examined as presented, and both scenarios are anticipated, as both step magnitudes and step adjustment magnitudes may be inversely related to the input setting as disclosed by Stulen.
Regarding claim 13, Stulen teaches the wherein generating the energy delivery profile defines the energy delivery amount adjustment to be made further based at least in part on feedback from a sensor (generator varies current, voltage, and/or frequency until a predetermined condition is detected, such as a change in a monitored characteristic [0127] with sensing circuits discussed in [0131]).
Regarding claim 15, Stulen teaches wherein the setting includes an ablation zone size setting (understood to affect the generation of the energy delivery profile via current, voltage, and/or frequency as noted with regard to claim 2) and the generating of the energy delivery profile includes defining at least one of the number of steps of the energy delivery profile (generating a function of a stepwise waveform [0126]), the step time for each step of the defined number of steps (stepwise waveform of user-set time intervals [0126]), or the step magnitude (any of current, voltage, and/or frequency [0126]) corresponding to the energy delivery amount for each step of the defined number of steps based on the ablation zone size setting and the aggressiveness setting (stepwise waveform generated based on current, voltage, and/or frequency [0126], any of which understood to be affected by ablation zone size and/or aggressiveness settings).
Regarding claims 17 and 18, Stulen teaches the generation of the energy delivery profile including defining a plurality of steps and a plurality of energy delivery amounts based on a time (stepwise waveform of user-defined voltage, current, and/or frequency over user-set time intervals [0126)).
Regarding claim 19, Stulen teaches further comprising receiving a tissue type setting, (understood to affect the generation of the energy delivery profile via current, voltage, and/or frequency as noted with regard to claim 2) generating of the energy delivery profile includes defining at least one of the number of steps of the energy delivery profile (generating a function of a stepwise waveform [0126]), the step time for each step of the defined number of steps (stepwise function of user-set time intervals [0126]), or the step magnitude (user sets any of current, voltage, and or frequency [0126]) corresponding to the energy delivery amount for each step of the defined number of steps based on the tissue type setting and the aggressiveness setting (stepwise waveform generated based on current, voltage, and/or frequency [0126], any of which understood to be affected by tissue type and/or aggressiveness settings).
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stulen.
Regarding claim 16, Stulen teaches wherein generating the energy delivery profile includes defining at least one of the number of steps of the energy delivery profile (generating a function of a stepwise waveform [0126]), the step time for each step of the defined number of steps (stepwise waveform of user-set time intervals [0126]), or the step magnitude (user sets any of current, voltage, and/or frequency [0126]) corresponding to the energy delivery amount for each step of the defined number of steps based on the aggressiveness setting (stepwise waveform generated based on current, voltage, and/or frequency [0126], understood to be affected by the aggressiveness setting).
Stulen fails to disclose generating the energy delivery profile based on a maximum amount of energy a generator is capable of delivering. However, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to define an energy delivery profile based on the maximum amount of energy a generator is capable of delivering as any generator must operate within the maximum limit (hence the use of the term maximum) in order to function properly, safely, and without damage to the device.
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen in view of You US 20180177543.
Regarding claims 11 and 12, Stulen teaches receiving ablation zone size setting configured to impact at least one of the step magnitude, the step time, or the number of steps of the energy delivery profile (understood to affect the generation of the energy delivery profile via current, voltage, and/or frequency as noted with regard to claim 2).
Stulen does not explicitly teach ceasing the delivering of the energy, based on the ablation zone size setting, before each step time for each step of the defined number of steps elapses and determining a final step time among the number of steps (user controls the time and number of steps, which includes the final step).
You, in analogous methods, discloses ceasing the delivering of the energy, based on the ablation zone size setting, before each step time for each step of the defined number of steps elapses (step-wise electrical doses; intermittent treatments with “healing” periods between doses, and user controls voltage, current, time, frequency, and number of doses [0112]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the method disclosed by Stulen pauses in energy delivery before each step time for each step as disclosed by You in order to allow for healing periods for tissue to return to electrochemical equilibrium to minimize tissue damage [0112].
Regarding claim 14, Stulen discloses the method of claim 1 and further discloses sensor feedback to define energy delivery amount adjustments (processor 308 varies the drive signal in response to transducer impedance Z resulting from the sensing circuits [0131]), but fails to disclose determining, based on at least one of sensor feedback or the amount of time elapsed relative to the reference point, when to cease energy delivery for at least a predetermined amount of time; and ceasing energy delivery based on a result of the determining.
You, in analogous methods, discloses determining, based on at least one of sensor feedback or the amount of time elapsed (user controls dosage time [0112]) relative to the initiation of energy delivery (understood to be any arbitrary point, as supported by [0043] of Applicant’s specification), when to cease energy delivery (intermittent treatment based on user-defined time periods); and ceasing energy delivery based on a result of the determining (intermittent treatment includes periods of ceased energy delivery [0112]).
You fails to explicitly disclose that energy is to be ceased for at least a predetermined amount of time, however, it is understood that with user control of dosage time, it would be within the skill of one of ordinary skill in the art to also control and understand the length of the “healing” period [0112] so that the length of the “healing” period would also be predetermined.
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the method disclosed by Stulen the steps determining when to cease energy supply and then ceasing energy supply as disclosed by You in order to allow for “healing” periods for the tissue to return to electrochemical equilibrium to minimize tissue damage [0112].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stulen in view of Shroff et al. US 230150313670.
Regarding claim 20, Stulen teaches wherein the tissue type setting is received by way of a tissue type control of the user interface (surgical instrument can include an input that represents the tissue type [0187]) by which the tissue type setting can be set to a tissue type among a plurality of tissue types (multiple tissue types implicit if tissue type setting is present).
Stulen fails to disclose the plurality of tissue types including at least a lung, a liver, anda kidney.
Shroff, in analogous methods, discloses methods used for lungs, liver, and kidneys [0097]. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include lungs, liver, and kidneys, as taught by Shroff, as specific tissues to be selected in the method of Stulen in order to perform the method and perform tissue ablation on those specific tissues [0097].
Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. The applicant did not point out any specifics detailing how or why Stulen does not read on the new claim limitations.  However, the rejection above details how the reference meets the limitations.  It seems that the amendments have to do with the initiation of power rather than a reference point as previously stated.  As seen in par. [0112] the feedback starts at the initiation of power.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794